Citation Nr: 1455681	
Decision Date: 12/18/14    Archive Date: 12/24/14

DOCKET NO.  10-13 970A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to an initial evaluation higher than 10 percent for degenerative arthritis of the cervical spine.

2. Entitlement to an initial evaluation higher than 10 percent for lumbar spine strain.

3. Entitlement to a higher evaluation for bilateral pes planus, with bilateral plantar fasciitis, initially rated at 10 percent from October 12, 2006 to May 12, 2013, and at 30 percent from May 13, 2013 onwards.

4. Entitlement to service connection for tendonitis of the right wrist.

5. Entitlement to service connection for tendonitis of the left wrist.

6. Entitlement to service connection for a right hip condition, including secondary to bilateral pes planus with bilateral plantar fasciitis.

7. Entitlement to service connection for a left hip condition, including secondary to bilateral pes planus with bilateral plantar fasciitis.

8. Entitlement to service connection for right hallux valgus (also claimed as bilateral foot condition).

9. Entitlement to service connection for left hallux valgus (also claimed as bilateral foot condition).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from July 1998 to October 2006. This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO)  in Atlanta, Georgia, including with regard to the initial assigned evaluations for cervical spine, lumbar spine, and bilateral pes planus conditions following the grant of service connection for them. See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999). 

Originally a noncompensable rating was in effect for bilateral pes planus; a June 2013 rating decision, however, expanded the scope of the service-connected foot disability to include bilateral plantar fasciitis, and increased the initial evaluation to 10 percent from the October 12, 2006 until May 12, 2013, and to 30 percent from May 13, 2013 thereon.  A claim for a still higher schedular rating remains, absent any express withdrawal of the claim by the Veteran. See A.B. v. Brown, 6 Vet. App. 35, 39 (1993).
  
As well, the claims for service connection for right and left hip disorders have been recharacterized in accordance with theories of secondary service connection, suggested by medical evidence of record, and as may be duly considered in the first instance on remand.

A Board videoconference hearing was held before the undersigned Veterans Law Judge (VLJ) in April 2014, and the corresponding transcript is of record. Although the Veteran's representative during the hearing was from the Georgia Department of Veterans Affairs, and the actual designation by July 2013 VA Form 21-22a was The American Legion, the representative at the hearing was authorized pursuant to both aforementioned Veterans Service Organizations (VSOs) and therefore the Veteran has been properly represented throughout.
 
The Virtual VA paperless claims processing system contains a Board hearing transcript, along with copies of May 2013 VA Compensation and Pension examinations that were considered by the RO in the most recent Supplemental Statement of the Case (SSOC). The remainder of the documents in that file are either irrelevant or duplicative of the evidence already contained in the paper claims file. The Veterans Benefits Management System (VBMS) contains additional documentation, some of which is not pertinent to the instant claims on appeal, and the remainder consisting of VA and private medical records for which the Board in September 2014 requested that the Veteran provide a waiver of initial consideration by the RO as the Agency of Original Jurisdiction (AOJ). By reply that same month, the Veteran provided a waiver, and this evidence is hereby accepted into the record. See 38 C.F.R. §§ 20.800, 20.1304(b) (2014). 

Previously in April 2014, the Veteran had also waived AOJ original jurisdiction over a booklet submitted containing her lay witness statements and copies of existing medical records.

Based on extensive correspondence available within the VBMS file, and commenced by July 2013 report of contact with the RO, the Veteran has raised a claim for service connection for posttraumatic stress disorder (PTSD). This matter has not yet been adjudicated, and so is not properly before the Board. It is hereby referred to the AOJ for initial review and consideration. 

The claims for service connection for bilateral hip and hallux valgus disorders, as well as increased rating for bilateral pes planus with bilateral plantar fasciitis, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. The Veteran's bilateral wrist tendonitis is due to active service.

2. The Veteran's lumbar spine strain is manifested by forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, when taking into appropriate consideration the impact of functional loss due to pain on use. 

3. Prior to May 12, 2013, the Veteran's cervical spine degenerative joint disease was not manifested by forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm or guarding with attendant abnormal gait, or abnormal spinal contour.

4. On and after May 13, 2013, the Veteran's cervical spine degenerative joint disease is manifested by forward flexion to 20 degrees when considering additional functional limitation, to include pain on use.



CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral wrist tendonitis are met.  38 U.S.C.A. §§ 1110, 1154 (West 2002); 38 C.F.R. § 3.303 (2014).

2. The criteria are met for an initial 20 percent rating for lumbar spine strain. See 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10. 4.40, 4.45, 4.59; 4.71a, Diagnostic Code 5237 (2014).

3. The criteria are not met for a rating in excess of 10 percent for degenerative arthritis of the cervical spine prior to May 12, 2013. See 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10. 4.40, 4.45, 4.59; 4.71a, Diagnostic Code 5237 (2014).

4. However, the criteria are met for assignment of 20 percent rating for degenerative arthritis of the cervical spine on and after May 12, 2013. See 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10. 4.40, 4.45, 4.59; 4.71a, Diagnostic Code 5237 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist the Veteran

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.           §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2014), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2014).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)  must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). 

In regard to the claims on appeal for a higher initial evaluation for service-connected cervical spine and lumbar spine disorders, the requirement of VCAA notice does not apply. Where a claim for service connection has been substantiated and an initial rating and effective date assigned, the filing of a Notice of Disagreement (NOD) with the RO's decision as to the assigned disability rating does not trigger additional 38 U.S.C.A. § 5103(a) notice. The claimant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to either of these "downstream elements." See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008). See also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007). This is the case here, in that the claims for service connection for the claimed disorders have been substantiated, and no further notice addressing the downstream disability rating requirement is necessary.

In accordance with the duty to assist the Veteran in this case, the AOJ has obtained VA records, private records, and has provided adequate VA examinations. Several relevant examinations were provided between 2008 and 2013. Each of the examinations described the Veteran's symptomatology, and in accordance with    the subjective reported medical history, claims file review, and objective physical findings necessary to rate the disorders under the relevant diagnostic codes. Accordingly, the examinations when considered together are adequate.  See 38 C.F.R. § 4.1. As indicated, the Veteran testified at a Board videoconference hearing. The hearing focused on the elements necessary to substantiate the claims.  The Veteran, through her testimony and questioning by her representative, also demonstrated actual knowledge of the elements necessary to substantiate her claims. As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010). There is no indication of any further available evidence or information which has not yet already been obtained. Thus, the record as it stands includes sufficient competent evidence to decide the claims. 

In sum, the record reflects that the facts pertinent to the claims being decided herein have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations.

Service Connection

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

In this case, there are diagnoses of bilateral wrist tendonitis, as noted in the June 2008 VA examination report.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  Second, the Veteran's service treatment records documented complaints of bilateral wrist pain.  See 38 U.S.C.A. § 1154(b). Finally, the 2013 VA examiner opined that based upon a review of the claims file, and the Veteran's in-service complaints, the bilateral wrist disorder was related to service.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  There are no other opinions of record.  Accordingly, service connection is warranted. 

Increased Evaluations

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2014); 38 C.F.R. § 4.1 (2014). Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes. 38 C.F.R. § 4.27. Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. Generally, the degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability. 38 C.F.R. § 4.1.

Where the veteran appeals the rating initially assigned for the disability, after already having established service connection for it, VA must consider the propriety of a staged rating that is indicative of changes in the severity of the course of his disability over time. In Fenderson v. West, 12 Vet. App. 119 (1999), the U.S. Court of Appeals for Veterans Claims (Court) recognized a distinction between a veteran's dissatisfaction with an initial rating assigned following a grant of service connection and a claim for an increased rating of a service-connected disorder.              In the case of the assignment of an initial rating for a disability following an initial award of service connection for that disability (the circumstances of the present appeal), separate ratings can be assigned for separate periods of time based on the facts found - "staged" ratings. See Fenderson, supra, at 125-26.

When evaluating any musculoskeletal disability based upon a range of motion, consideration is given to the degree of any additional limitation upon motion due to functional loss. DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995). This includes the analysis of additional functional impairment above and beyond the limitation of motion objectively demonstrated involving such factors as painful motion, weakness, incoordination, and fatigability, etc., particularly during times when these symptoms "flare up," such as during prolonged use, and assuming these factors are not already contemplated in the governing rating criteria. Id. See also 38 C.F.R.           §§ 4.40, 4.45 and 4.59.

Lumbar Spine Disorder

The Veteran's service-connected lower back disorder has been evaluated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5237, for lumbosacral strain, which in turn is to be evaluated under the General Rating Formula for Disease and Injuries of the Spine.  The currently assigned 10 percent evaluation contemplates forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent of more of the height.

A 20 percent rating is for assignment upon a showing of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than   30 degrees; or a combined range of motion not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation requires unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating may be assigned due to unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Disease and Injuries of the Spine.  

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 5237, General Rating Formula for Disease and Injuries of the Spine, Note (1).  Normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5237, General Rating Formula for Disease and Injuries of the Spine, Note (2).

There are no treatment records prior to the June 2008 VA examination.  At that examination, the Veteran reported having pain, stiffness, and weakness. Pain was level 10/10, was brought on by physical activity, came by itself, and was relieved by rest and medication. Sometimes the Veteran functioned without medication, sometimes did require medication, and sometimes needed complete bedrest. She had no problems completing activities of daily living. There was no treatment other than bedrest, stretch exercises, and muscle relaxer. Functional impairment was that it affected her ability to do activities of required long periods of standing and also flexibility to carry heavy objects or lift. On range of motion testing, there was no radiation of pain on movement. There was no muscle spasm and no tenderness. Straight leg raising test was negative bilaterally. Range of motion consisted of flexion to 90 degrees with pain at 60 degrees, extension to 30 degrees, right lateral flexion to 30 degrees, left lateral flexion to 30 degrees, right rotation 30 degrees with pain at 30 degrees, and left rotation 30 degrees with pain at 30 degrees. There was increasing pain, but not fatigue, weakness, lack of endurance, or incoordination on repetitive motion of the back. There were no additional degrees of limitation of motion. Objectively, on evaluation of the spine, the position of the head was within normal limits. There was symmetrical appearance, symmetry in spinal appearance and motion. Curvature of the spine was normal. There was no evidence of intervertebral disc disease. There was no evidence of erectile, bowel, or bladder dysfunction. The diagnosis was lumbar spine strain with residual painful range of motion of the lumbar spine and increasing pain with repetitive motion. 

May and June 2009 private treatment records, the Veteran reported back pain without radiation.  There were muscle spasms.  There was a negative straight leg raise test.  She reported difficulty with her activities of daily living.  A June 2009 private physician treatment record does note continuing problems with back pain, with radiculopathy at times down the legs.  In 2012 VA records, there was no pain upon palpation of the back.  The Veteran denied back pain and there was a normal gait.  

A May 2013 VA examination was conducted.  The Veteran related that after an auto accident in 2004 or 2005 she had heard a pop, and the pain and stiffness never went away. The condition had stayed the same, sometimes getting worse. Additionally, the Veteran indicated that pain usually started on the left and worsened as the right side became involved. Pain went down the side of the leg and tail bone which caused the legs to become weak and hard to move. The Veteran reported the flare-ups impacted the function of the thoracolumbar spine (back), in that the Veteran described the impact as problems with bending, lifting, twisting, and prolonged standing or walking. Range of motion testing revealed forward flexion to 90 degrees or greater, but further limited to 50 degrees by painful motion; extension to 20 degrees, with limitation to 10 degrees by pain; right lateral flexion to 30 degrees, with limitation to 20 degrees by pain; left lateral flexion to 30 degrees, with limitation to 20 degrees by pain; right lateral rotation 30 degrees, with limitation to 20 degrees by pain; and left lateral rotation 30 degrees, with limitation to 20 degrees by pain. The Veteran was able to perform repetitive-use testing with three repetitions, with no additional limitation in motion following repetitive-use testing. There was functional loss and/or functional impairment of the thoracolumbar spine, consisting of pain on movement. There was present localized tenderness or pain to palpation for joints and/or soft tissue of the thoracolumbar spine (back) which was further described as tenderness upon palpation of the lumbosacral spine. There was no guarding or muscle spasm of the thoracolumbar spine. Muscle strength testing was all normal, with no muscle atrophy. Reflexes were all normal. Sensory exam was normal. Straight leg raising test was normal. There were no signs or symptoms due to radiculopathy. There were no other neurologic abnormalities. The Veteran did not have intervertebral disc syndrome of the thoracolumbar spine. He did not use any assistive devices as a normal mode of locomotion. There were no residual scars, or other pertinent physical findings, complications, conditions, signs or symptoms. X-rays were completed and did not document arthritis or vertebral fracture. The impact of the thoracolumbar spine condition on the Veteran's ability to work was limitation on heavy lifting, carrying, pushing, pulling, repetitive bending and twisting. The Veteran's posture was within normal limits. Gait was within normal limits. It was considered that with repetitive range of motion there would be additional functional loss and pain over time, however, the degree of this limitation cannot be determined based on the findings of this isolated examination without resorting to mere speculation. 

The Board finds that a 20 percent evaluation is warranted for the entire appellate period.  This is because forward flexion is to greater than 30 degrees, but not in excess of 60 degrees:  initial measurement of forward flexion on both the 2008 and 2013 VA examinations were beyond this designated range, when factoring in additional limitation of motion occasioned by pain on usage the retained capacity for lumbar spine mobility fell precisely within this range, - 60 degrees in 2008 and then in 50 degrees in 2013.  See Deluca, supra; 38 C.F.R. §§ 4.40, 4.45 (2014). Therefore, clearly applying all pertinent rating criteria and rating principles to the clinical findings, a 20 percent evaluation is warranted. 

An evaluation in excess of 20 percent, however, is not warranted.  Lumbar spine forward flexion was not to 30 degrees or less, as would warrant assignment of a 40 percent rating. Nor for that matter did she experience any form of ankylosis, which necessarily requires complete immobility, not even when considering additional functional limitation.  The VA examiner determined there was no IVDS, as would require application of the corresponding rating criteria for neurologic disc involvement under 38 C.F.R. § 4.71a, Diagnostic Code 5243. Additionally, the Veteran has not reported, and the evidence does not indicate, any physician-ordered bedrest.  Likewise, there is no confirmation of radiculopathy to the lower extremities, this being indicated a few times by subjective report but not verified on subsequent VA examination, or indication of another separately compensable neurological condition.  The objective findings at the 2008 and 2013 examinations weigh against any finding of objective neurological manifestations - to include normal sensory examinations and negative straight leg raise testing.  Accordingly, no higher or separate evaluations are warranted.  

Cervical Spine Disorder

The Veteran's service-connected degenerative arthritis of the neck is rated at 10 percent, also under 38 C.F.R. § 4.71a, Diagnostic Code 5237, which contemplates forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent of more of the height.

A 20 percent rating is for assignment upon a showing of forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is for assignment for forward flexion of the cervical spine of 15 degrees or less; or, favorable ankylosis of the entire cervical spine. A 40 percent rating is warranted for favorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating may be assigned due to unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Disease and Injuries of the Spine.  

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 5237, General Rating Formula for Disease and Injuries of the Spine, Note (1).  Normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, General Rating Formula for Disease and Injuries of the Spine, Note (2).

There are no treatment records from 2006 to 2008.  On the VA examination of June 2008, the Veteran reported pain, stiffness, weakness, and dizziness associated with her neck, and pain in her neck two to three years constantly. Pain traveled through the back at times. She described aching, squeezing, pressing and sharp pain. Level of pain was 7/10, brought on by physical activity. There was sometimes function without medication, sometimes with medication, and sometimes need for complete bedrest. Treatments included medication, physical therapy, rest, and pain relievers and muscle relaxer. There was no functional impairment. On physical examination an evaluation of the neck was normal. Cervical spine range of motion was flexion to 45 degrees, extension to 45 degrees, right lateral flexion to 45 degrees, left lateral flexion to 45 degrees, right rotation 60 degrees (with pain at 60 degrees), and left rotation 80 degrees. There was increasing pain, but not fatigue, weakness, lack of endurance, or incoordination on repetitive motion of the neck, and there were no additional degrees of limitation. The diagnosis was cervical spine strain with residual painful and decreased range of motion of the cervical spine and increasing pain with repetitive motion. It was clarified that there was no evidence of intervertebral disc disease, or evidence of erectile, bowel or bladder dysfunction. 

A May 2013 VA examination was conducted.  The onset date was indicated as 2004/2005, ostensibly as the result of a car accident. The condition had gotten worse. Pain went from one side to the other, and the Veteran could not look down all the way. The shoulders had spasms. The Veteran indicated not always being able to do daily activities due to being in bed these times. Flare-ups impacted the neck in that the Veteran described not being able to turn the neck, and the shoulders and neck being very stiff. Range of motion consisted of forward flexion to 40 degrees, limited to 20 degrees due to pain; extension to 40 degrees, limited to 20 degrees due to pain; right lateral flexion to 20 degrees, limited to 10 degrees due to pain; left lateral flexion to 20 degrees, limited to 15 degrees due to pain; right lateral rotation 70 degrees, limited to 45 degrees due to pain; and left lateral rotation 70 degrees, limited to 55 degrees. The Veteran was able to perform repetitive-use testing with three repetitions, with no additional limitation in motion of the cervical spine following repetitive use testing. There was functional loss and/or functional impairment of the cervical spine, consisting of pain on movement. There was no localized tenderness or pain to palpation for joints/soft tissue of the cervical spine. There was no guarding or muscle spasm of the cervical spine. Muscle strength testing was all normal, with no muscle atrophy. Reflex exam was normal. Sensory exam was normal. There was no radicular pain or other signs or symptoms due to radiculopathy. There were no other neurologic abnormalities. The Veteran did not have IVDS of the cervical spine. The Veteran did not use any assistive devices as a normal mode of locomotion. There were no other pertinent physical findings, complications, conditions, or signs or symptoms. X-rays revealed degenerative joint disease, but no vertebral fracture and no other significant diagnostic test findings or results. There was no impact upon the ability to work. It was considered that on sustained use there would be limitation upon range of motion, though actual limitation could not be determined without resorting to mere speculation.  

The Board finds that a 20 percent rating is warranted as of May 13, 2013 based upon more recent VA examination findings.  Prior to that time, an increased evaluation is not warranted.  The June 2008 VA examination, showed forward flexion to 45 degrees, and no additional limitation of motion upon repetitive use, which is in excess of 30 degrees.  DeLuca, supra.  The examination also showed combined range of motion well in excess of 170 degrees, and did not show spasm or guarding such that there was abnormal gait or spinal contour.  See 38 C.F.R. § 4.71a. Moreover, there was no suggestion of ankylosis of the neck, or signs and symptoms of IVDS (or other ratable neurological abnormality).  The 2008 examiner found there was no IVDS.  Therefore, a rating in excess of 10 percent for this time period is denied.

However, given that the Veteran on May 2013 re-examination clearly manifested forward flexion of the cervical spine to 20 degrees when factoring in pain on use, the criteria for a higher 20 percent evaluation were thus met from then onwards. DeLuca, supra. A 20 percent rating then applies since May 13, 2013.  Since at no time did the Veteran's cervical spine disorder involve limited motion of forward flexion approximating 15 degrees or less, or otherwise involve joint ankylosis, IVDS, or other separately compensable neurological involvement, no higher schedular rating is applicable.

Extraschedular Ratings

The Board has also considered the provisions of 38 C.F.R. § 3.321(b)(1). However, in this case, the record does not show that the Veteran's disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis. See 38 C.F.R. § 3.321(b)(1). The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. See Thun v. Peake, 22 Vet. App. 111 (2008). In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability. If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required. Id.,    see also VAOGCPREC 6-96 (Aug. 16, 1996). Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R.  § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected degenerative arthritis of the cervical spine and lumbar spine strain are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned ratings with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, the Veteran's chief complaints, including pain, discomfort, and joint mobility factors are contemplated in the rating criteria premised upon essentially the same. The Veteran and her representative have not identified any symptoms that are not contemplated in the rating criteria or otherwise alleged that the rating criteria are inadequate. Additionally, the Veteran has not alleged, and the evidence does not who, marked interference with employment and frequent hospitalizations.  

As such, it cannot be said that the available schedular evaluations for the disabilities are inadequate. Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected lumbar spine and cervical spine disorders under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met. Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).

Accordingly, the Board is awarding a partial grant of the benefits sought, awarding a higher 20 percent initial rating for the lumbar spine disability, and 20 percent rating for the cervical spine disability from May 13, 2013, but not prior to then, and the benefit-of-the-doubt doctrine is deemed to apply to the extent indicated.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.1. 


ORDER

Service connection for bilateral wrist tendonitis is granted, subject to the law and regulations governing the payment of VA compensation benefits. 

An initial 20 percent rating for lumbar spine strain, is granted, subject to the law and regulations governing the payment of VA compensation benefits. 

An initial rating higher than 10 percent for degenerative arthritis of the cervical spine, prior to May 12, 2013, is denied.

A 20 percent rating for degenerative arthritis of the cervical spine on and after May 12, 2013 is granted, subject to the law and regulations governing the payment of VA compensation benefits. 


REMAND

The Board deems further development warranted on the remaining claims.

Regarding the issue of service connection for right and left hallux valgus, remand is required to obtain an examination and opinions.  The May 2013 VA examiner found the Veteran did not have, nor ever have, hallux valgus.  The June 20008 VA examination, however, diagnosed "slight" hallux valgus.  Furthermore, 2009 private treatment records noted severe pes planovalgus deformity and talipes valgus deformity.  Clarification is thus warranted.  Additionally, the disposition of the aforementioned is inextricably intertwined with the matter of a higher rating for the bilateral pes planus with bilateral plantar fasciitis. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated). To ensure a contemporaneous record responsive to these concerns, VA examination of the bilateral feet is again directed. 

Regarding the hip disorder, remand is required for an additional examination and opinion.  Whereas the consequent opinion was that onset of bilateral hip strain in 2009 was too attenuated from initial in-service diagnosis of 2003 to establish a causal link thereto, the VA examiner appears to have overlooked relevant bilateral hip symptoms noted upon the 2008 VA examination, thereby also necessitating further inquiry. 

Accordingly, these claims are REMANDED for the following action:

1. Obtain the Veteran's most recent VA outpatient treatment records dated since December 2013 and associated them with the claims file, or in the alternative with the Virtual VA electronic claims folder.

2. After any additional records are associated with the claims file, schedule the Veteran for a VA podiatric examination.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies (including x-rays) should be performed, and all findings should be set forth in detail.  The examiner should include in the examination report an explanation for each opinion expressed.

The examiner must initially confirm the diagnosis of right or left hallux valgus. If there is a current diagnosis, then opine as to whether it is at least as likely as not (50 percent or greater probability) that the diagnosed disorders are 1) etiologically related to or had onset during the Veteran's active military service, 2) are caused by or due to the Veteran's service-connected bilateral pes planus with plantar fasciitis, and 3) is are aggravated by the service-connected bilateral pes planus with plantar fasciitis.

If there is no current diagnosis, the examiner must provide an opinion regarding whether there has been a diagnosis at any point during the appeal period, to include 2008 VA examination findings and the 2009 private treatment record diagnoses.  If there is a diagnosis at any point during the appeal period, the examiner must opine as to whether it is at least as likely as not (50 percent or greater probability) that the diagnosed disorders are 1) etiologically related to or had onset during the Veteran's active military service, 2) are caused by or due to the Veteran's service-connected bilateral pes planus with plantar fasciitis, and 3) is are aggravated by the service-connected bilateral pes planus with plantar fasciitis.

Next, the examiner is must assess all signs and symptomatology attributable to service-connected bilateral pes planus.  The examiner must also assess all signs and symptoms of plantar fasciitis and all symptoms of any hallux valgus. If the symptoms cannot be separated, the examiner must so state.   

3. After any records are associated with the claims file, schedule the Veteran for a VA joints examination.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies (including x-rays) should be performed, and all findings should be set forth in detail.  The examiner should include in the examination report an explanation for each opinion expressed.

The examiner must provide a diagnosis confirming the presence of right and/left hip disorders. The examiner must then opine as to whether is it at least as likely as not (50 percent or greater probability) that the diagnosed disorders are etiologically related to or had onset during the Veteran's active military service, taking into account the diagnostic findings and opinions expressed within the 2008 and 2013 prior VA examinations. Also opine whether the disorders diagnosed are caused by, or aggravated by, the service-connected disabilities of the feet.

4. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims for service connection and for increased rating, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims. 38 C.F.R. §§ 3.158, 3.655.  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to his last known home address of record. It must also be indicated whether any notice that was sent was returned as undeliverable.

5. Review the claims file. If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West, 11 Vet. App. 268 (1998).

6. Readjudicate the claims on appeal based upon all additional evidence received. If any benefit sought on appeal is not granted, the Veteran and her representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


